Order entered July 13, 2016




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-16-00598-CV

                                 MARC HEALEY, Appellant

                                                V.

                            NATASHA HALL, ET AL., Appellees

                       On Appeal from the County Court at Law No. 2
                                 Kaufman County, Texas
                            Trial Court Cause No. 92099CC2

                                            ORDER
       By letter dated June 29, 2016, we instructed appellant to provide the Court, within ten

days, with notice that he has requested preparation of the reporter’s record and written

verification that he has paid or made arrangements to pay the reporter’s fee or written

documentation that he has been found to be entitled to proceed without advance payment of

costs. We cautioned appellant that failure to provide the required documentation within the time

requested may result in an order that the appeal be submitted without the reporter’s record.

       As of today’s date, appellant has not responded to this Court’s June 29th letter.

Accordingly, we ORDER the appeal submitted without the reporter’s record. See TEX. R. APP.

P. 37.3(c). Appellant’s brief is due on AUGUST 12, 2016.
       We DIRECT the Clerk of this Court to send a copy of this order to Sherry Hooper,

Official Court Reporter for County Court at Law No. 2 of Kaufman County, counsel for

appellees, and appellant.

                                               /s/   ELIZABETH LANG-MIERS
                                                     JUSTICE